                                                                                    E-FILED
                                                   Tuesday, 12 November, 2019 02:30:49 PM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
   FOR THE CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )                No. 17-cr-20024
                          )
JOHN JOHNSON,             )
                          )
         Defendant.       )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant John Johnson’s

Motion to Permit Testimony and Produce Records Pursuant to Local Rule

57.2 (d/e 46) (Motion to Produce), and the United States of America’s

Motion for Extension of Time to Respond to Defendant’s Omnibus Motion

(d/e 51) (Motion for Extension of Time).

     The Government’s Motion for Extension of Time asks for an

extension of time to November 18, 2019, to respond to Defendant’s

Omnibus Motion (d/e 50). The request is allowed. The Government is

given an extension of time to November 18, 2019 to respond to

Defendant’s Omnibus Motion.

     Johnson’s Motion to Produce asks the Court to authorize Officer

Gwen Powell to testify in the evidentiary hearing (Hearing) on Johnson’s
                                Page 1 of 4
pending Motion to Dismiss Indictment (d/e 29) (Motion to Dismiss).

Johnson further asks the Court to order Officer Powell to produce:

      Any and all records, recordings or documents in your
      possession, including but not limited to emails, handwritten
      notes, chronos (sic), voicemails, etc., associated with and
      relative to communications between Officer Gwen Powell and
      any member of law enforcement or the Department of Justice
      regarding the cooperation agreement offered to John Johnson
      or any communication to John Johnson regarding any
      cooperation agreement, between December 1, 2015 and March
      31, 2016.

Motion to Produce, attached Proposed Subpoena. Johnson has attached

to the Motion to Produce a proposed subpoena to order Officer Powell to

produce the requested documents and to appear at the Hearing to testify.

      The Government does not object to Officer Powell testifying or

producing relevant records, except that the Government asks the Court to

conduct an in camera inspection of the documents to limit the production to

documents relevant to the issues raised in the Motion to Dismiss. The

Court agrees that an in camera inspection is appropriate. Johnson asks

Officer Powell to produce non-public judicial records of the Probation

Office. The Court should review such records before production to prevent

disclosure of confidential material not relevant to the Motion to Dismiss.

The Court, therefore, will allow the Motion to Produce in part. The Court

will authorize Officer Powell to testify at the Hearing and will allow Johnson

                                 Page 2 of 4
to serve a subpoena on Officer Powell to require her to produce responsive

documents to the Court for in camera inspection and to appear at the

Hearing to testify as a witness for Johnson.

     Granting Defendant Johnson’s Motion to Produce requires a

continuation of the Hearing, currently set for November 20, 2019, at 1:30

p.m. Officer Powell will need time to produce responsive documents, and

the Court will need time to conduct the in camera inspection. The Court

continues the Hearing to Thursday, December 19, 2019, at 9:00 a.m. The

Court will also need time to consider Defendant Johnson’s Omnibus

Motion.

     The Court will, by separate text order, continue the status conference

in Defendant Johnson’s revocation proceeding in Case No. 01-cr-20004 to

December 19, 2019.

     THEREFORE, IT IS ORDERED that the United States of America’s

Motion for Extension of Time to Respond to Defendant’s Omnibus Motion

(d/e 51) is ALLOWED, and Defendant John Johnson’s Motion to Permit

Testimony and Produce Records Pursuant to Local Rule 57.2 (d/e 46) is

ALLOWED in part. The Government is given an extension of time until

November 18, 2019 to respond to Defendant Johnson’s Omnibus Motion

(d/e 50). The Court authorizes U.S. Probation Officer Gwen Powell to

                                Page 3 of 4
testify at the Hearing on Defendant’s Motion to Dismiss Indictment (d/e 29).

Defendant Johnson is directed to prepare a revised subpoena ordering

Officer Gwen Powell: (1) to produce to the Court by December 6, 2019, the

documents described in the proposed subpoena attached to the Motion to

Produce; and (2) to appear at the Hearing to testify. The Clerk is directed

to issue the subpoena and return it to Defendant’s counsel for Defendant to

serve on Officer Powell. The Hearing on Defendant Johnson’s Motion to

Dismiss Indictment set for November 20, 2019 is CANCELLED and reset

for December 19, 2019 at 9:00 a.m. before this Court in Courtroom III, first

floor, U.S. Courthouse, 600 E. Monroe Street, Springfield, Illinois. The

Court finds that continuing the Hearing is necessary for the prompt

disposition of Defendant Johnson’s Motion to Dismiss Indictment and, also,

is in the interest of justice and outweighs the Defendant's and the public's

interest in a speedy trial. 18 U.S.C. 3161(h)(1)(D) & (h)(7)(A).

ENTER: November 12, 2019


                              s/ Tom Schanzle-Haskins
                              TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 4 of 4
